Plaintiffs appeal from an order entered on the 23rd day of March, 1950, as resettled, and from the resettled order entered on the 6th day of April, 1950. They appeal from so much of the resettled order as sets aside jury verdicts in favor of plaintiffs unless they consent to reductions in the amounts thereof from the sum of $8,500 in favor of plaintiff Eva Starr, to $5,000, and from the sum of $5,000 in favor of plaintiff Sam Starr, to $2,500. The defendant appeals from the order of resettlement insofar as it extends the time of plaintiffs to consent to reduction of the verdict and denies its motion to set aside the verdict. Resettled order, insofar as appealed from, unanimously affirmed, without costs. Appeal from original order dismissed, without costs. No opinion. Present — Nolan, P. J., Carswell, Sneed, Wenzel and MacCrate, JJ.